IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                 


NOS. PD-0559-10, PD-0560-10, PD-0561-10, PD-0562-10, PD-0563-10,
PD-0564-10, PD-0565-10 and PD-0566-10 



JAMES DIXON GRAVES, JR., Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
MORRIS COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.
 
ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i), 
because the petition does not contain a complete copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the COURT OF CRIMINAL APPEALS within thirty days after the date of this order.


Filed:  June 30, 2010 
Do Not Publish